Citation Nr: 0500642	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had service with the New Philippine Scouts from 
June 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The Board remanded the claim in April 
2004.  The requested development has since been completed, 
and the case has been returned to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal statement of May 2003, the 
appellant did not request a hearing.  However, subsequent to 
the Board's remand of April 2004, the veteran submitted a 
letter in which he expressed his desire to appear at a 
personal hearing before a Member of the Board at the RO.  The 
hearing has not been accomplished and the request remains 
pending.

This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.704).  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following development:

The RO should make arrangements for the 
appellant to be afforded a hearing before 
a Veterans Law Judge (Board Member) at 
the RO.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN `
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




